        Case
         Case4:20-cv-03900-JST Document
               MDL No. 2814 Document 32514 Filed
                                             Filed06/26/20
                                                   07/01/20 Page
                                                             Page1 1ofof2 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                              MDL No. 2814



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í52)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 453 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

                        Jun 26, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel
     Case
      Case4:20-cv-03900-JST Document
            MDL No. 2814 Document 32514 Filed
                                          Filed06/26/20
                                                07/01/20 Page
                                                          Page2 2ofof2 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                        MDL No. 2814



                  SCHEDULE CTOí52 í TAGíALONG ACTIONS



 DIST      DIV.      C.A.NO.        CASE CAPTION                                   CACD No.


CALIFORNIA NORTHERN

  CAN        4       20í03900       Caloca v. SJK, Inc. dba Fremont Ford et al
                                                                          2:20-cv-05918-AB(PVCx)
CALIFORNIA SOUTHERN

  CAS        3       20í01071       Diaz et al v. Ford Motor Company et al
                                                                      2:20-cv-05919-AB(PVCx)




                                                                    7/1/2020
                                    I hereby attest and certify on _________
                                    that the foregoing document is full, true
                                    and correct copy of the original on file in
                                    my office, and in my legal custody.

                                    CLERK U.S. DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                         Derek Davis
                                    DEPUTY CLERK
